NONPRECEDENTIAL DISPOSITION
                               To be cited only in accordance with
                                        Fed. R. App. P. 32.1




              United States Court of Appeals
                                       For the Seventh Circuit
                                       Chicago, Illinois 60604

                                     Submitted January 20, 2011*
                                      Decided January 25, 2011

                                               Before

                                RICHARD A. POSNER, Circuit Judge

                                TERENCE T. EVANS, Circuit Judge

                                DAVID F. HAMILTON, Circuit Judge
          
No. 10‐2517

SABEEL CAUDLE EL,                                    Appeal from the United States District
     Plaintiff‐Appellant,                            Court for the Northern District of Illinois,
                                                     Eastern Division.
        v.
                                                     No. 08 C 6534
LAKE COUNTY SHERIFFS, et al., 
     Defendants‐Appellees.                           Amy J. St. Eve,
                                                     Judge.



                                              O R D E R

       Sabeel Caudle El sued the Lake County sheriffs and other county officials under
42 U.S.C. § 1983 alleging, among other things, that the conditions of his pretrial confinement
violated his constitutional rights.  After dismissing several claims at the pleading stage, the
court granted summary judgment in favor of defendants on the remaining claims.  




        *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2).
No. 10‐2517                                                                             Page 2

          Caudle El devotes the bulk of his appellate brief to arguing about exhaustion of
administrative remedies, an issue wholly irrelevant to the district court’s disposition of the
case.  He also enumerates a list of “issues on appeal,” some of which merely restate the
claims he raised in the district court, but fails to develop an argument for any of these
contentions or supply them with legal authority.  A litigant in this court, however, must
supply “an argument consisting of more than a generalized assertion of error, with citations
to supporting authority.” Haxhiu v. Mukasey, 519 F.3d 685, 691 (7th Cir. 2008) (quoting
Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001)); see also Fed. R. APP. P. 28(a)(9)(A). 
And although we construe pro se filings liberally, even litigants proceeding without the
benefit of counsel must articulate some reason for disturbing the district courtʹs judgment. 
See Anderson, 241 F.3d at 545.  Caudle El does not challenge the district courtʹs reasoning: in
fact, it is impossible to discern any argument at all.
 

                                                                                  DISMISSED.